DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument as necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Penman (US 2011/0179715 A1) in view of Nicole (US 2013/0216473 A1).
Regarding claim 1, Penman discloses an apparatus comprising: a catalytic reaction unit 12, the catalytic chamber 12 being connected with an engine (paragraph 8), wherein the reaction unit 12 comprises a housing 22 including an inlet 42 and an outlet 10 and a metal catalyst carrier 30 mounted inside the housing 22 (paragraph 36); a heat exchange chamber 24 mounted around an outer surface 16 of the reaction unit 12, the heat exchange chamber 24 being connected with an engine and capable of receiving exhaust gas from the engine and provide heat to the reaction unit 12 (paragraph 42); a heat exchange unit 18 disposed inside the heat exchange chamber 24, the heat exchange unit 18 wound on outer surface 16 at intervals to create partitions and increase heat transfer efficiency (paragraph 39). The catalysts of the catalytic chamber are capable of reforming fuel into hydrogen (paragraph 10); the actual creation of hydrogen would depend on operating conditions such as fuel type, temperature, pressure, etc. Penman discloses utilizes fuel for the catalytic chamber and exhaust for the heat exchange chamber but not using exhaust in the catalytic chamber. Nicole—in an invention for a combustion engine exhaust reformer system—discloses a valve to regulate exhaust and/or fuel flow into the reformer to control temperature, pressure, and 
Regarding claim 3, Penman discloses that the inlet is connected to a fuel supply and the outlet is connected to engine (paragraph 34). Nicole disclose an exhaust supply line from the engine to the reaction unit (paragraph 30) and the combination of Penman and Nicole would necessitate both the fuel and exhaust lines to the reaction unit.
Regarding claim 4, Nicole discloses a passage formed of flat and corrugated plates coated with catalyst (see Fig. 7B).
Regarding claim 5, Penman discloses an inlet and outlet 28 for the heat exchange unit (see Figure 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IMRAN AKRAM/Primary Examiner, Art Unit 1725